Case 19-10698-mdc            Doc 21
                                  Filed 07/17/19 Entered 07/17/19 11:40:10                            Desc Main
                                  Document     Page 1 of 2
                            LOCAL BANKRUPTCY FORM 9014-3
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Tany Keo
                                  Debtor(s)                                           CHAPTER 13

MIDFIRST BANK
                                  Movant
                vs.
                                                                                  NO. 19-10698 MDC
Tany Keo
                                  Debtor(s)
Sopy Ly
Phoumisack Soulivong
                                  Co-Debtors                                      11 U.S.C. Section 362

William C. Miller Esq.
                                  Trustee

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


       MIDFIRST BANK has filed a Motion for Relief from Stay, with the court for Relief from the
 Automatic Stay of Section 362 and 1301.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

         1.      If you do not want the court to grant the relief sought in the motion, then on or before July
 31, 2019 you or your attorney must do all of the following:
                 (a)      file an answer explaining your position at:
                                   United States Bankruptcy Court
                                     Robert N.C. Nix Building
                                   900 Market Street, Suite 400
                                   Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to movant's attorney:
                                    Kevin G. McDonald, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 – BNY Mellon Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

         3.      A hearing on the motion is scheduled to be held before the Honorable Magdeline D.
 Coleman, the United States Bankruptcy Judge, in Courtroom 2 at the United States Bankruptcy Court, Robert
 N.C. Nix Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on August 13, 2019, at 10:30
 A.M., or as soon thereafter as counsel can be heard, to consider the motion.
Case 19-10698-mdc          Doc 21      Filed 07/17/19 Entered 07/17/19 11:40:10                 Desc Main
                                       Document     Page 2 of 2
NOTE: Due to Judge Fox’s retirement, effective 10/1/14, Judge Coleman will be moving into Courtroom #2
(previously #5).

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                       /s/ Kevin G. McDonald, Esquire
                                                       Kevin G. McDonald, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       Phone: (215)-627-1322
                                                       Attorneys for Movant/Applicant

July 17, 2019
